 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered effective this 10th
day of September, 2007 (the “Effective Date”), between MAX & ERMA’S RESTAURANTS,
INC., a Delaware corporation (the “Company”) and MICHAEL A. NAHKUNST (the
“Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has approved and authorized the entry into this
Agreement with the Employee; and
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions for the employment relationship of the Employee with the
Company.
     NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Employee hereby agree as follows;
     1. Employment. The Employee shall be employed as the Chief Operating
Officer of the Company from September 10, 2007 (the “Commencement Date”), until
the third anniversary of this Agreement, unless such employment is terminated
earlier in accordance with this Agreement; provided, however, commencing on the
third anniversary of this Agreement, the term of this Agreement shall be
extended for a period of two (2) years (the “Initial Renewal Term”) and, on the
second anniversary of the Initial Renewal Term, the term of this Agreement shall
be extended for a consecutive period of five (5) years, unless either party
gives written notice to the other, at least 60 days prior to the end of the
initial term or at least 60 days prior to the end of the Initial Renewal Term.
The Employee shall have such duties and responsibilities customarily incident to
such position or as may be designated to him by the Board of Directors of the
Company (the “Board”) from time to time. The Employee shall be generally
responsible for overseeing the operations of the Company and meeting the
reasonable performance standards and objectives as set by the Board of
Directors. Employee shall report directly to the Chief Executive Officer of the
Company or his designee. Employee shall devote substantially all of his time,
attention and energies to the business and affairs of the Company.
     2. Salary. The Company shall pay the Employee a salary at an annual rate of
$300,000.00 less applicable deductions (the “Base Salary), such Base Salary may
be increased at such times and in such amounts as determined by the Committee.
The Base Salary shall be payable by the Company to the Employee in installments
at such times as the Company customarily pays its other employees. Participation
in deferred compensation, mandatory or discretionary bonus, retirement, stock
option and other employee benefit plans and in fringe benefits shall not reduce
the Base Salary.
     3. Bonus. Employee shall be entitled to participate in the Company’s
executive cash bonus program pursuant to which Employee will be eligible to
receive a cash bonus, in an



--------------------------------------------------------------------------------



 



amount determined by the Committee, based on the Company achieving certain
levels of annual budgeted pre-tax profit, plus other operations performance
targets, payable quarterly based on estimates and adjusted for the annual amount
at the fiscal year-end, unless otherwise adjusted by the Committee for all
participating senior executives. Except as otherwise provided in paragraph 10
herein, if this Agreement is terminated prior to the payment date of any bonus
provided for in this paragraph, no bonus payment shall be made following the
termination date of the Agreement unless otherwise agreed by the Company.
     4. Participation in Retirement, Welfare and Other Benefit Plans and
Programs. Employee shall be entitled to participate in all employee retirement
and welfare benefit plans and programs, including health insurance, dental
insurance, group life and long-term disability and 401(k) plan, made available
to the Company’ senior level executives as a group, as such retirement and
welfare plans may be in effect from time to time and subject to the eligibility
of such plans.
     5. Automobile. The Company shall provide the Employee a car allowance of
$750.00 per each four-week period, payable in accordance with the Company’s
policy. In addition, the Company shall reimburse Employee for reasonable
expenses incurred in operating the vehicle used for business purposes subject to
the provisions of paragraph 7.
     6. Vacation. The Employee shall be entitled to three (3) weeks annual paid
vacation in accordance with the Company’s policy, in addition to holidays and
other paid time off (excluding vacation) provided to similarly situated
executive officers of the Company.
     7. Business Expenses. During such time as the Employee is rendering
services hereunder, the Employee shall be entitled to incur and be reimbursed by
the Company for all reasonable business expenses, including but not limited to
mobile telephone charges. The Company agrees that it will reimburse the Employee
for all such expenses upon the presentation by the Employee, on a monthly basis,
of an itemized account of such expenditures setting forth the date, the purposes
for which incurred, and the amounts thereof, together with such receipts showing
payments in conformity with the Company’s established policies. Reimbursement
for approved expenses shall be made within a reasonable period not to exceed
30 days after the approval of Employee ’s itemized account.
     8. Other Expense Reimbursements.
     8.1 Travel Relocation Expenses. The Company will promptly reimburse
Employee for reasonable travel relocation expenses associated with the
Employee’s relocation to Columbus, Ohio upon the presentation by the Employee of
an itemized account of such expenditures setting forth the date, the purposes
for which incurred, and the amounts thereof, together with such receipts showing
payments in conformity with the Company’s established policies; provided,
however, the Company shall not be obligated to reimburse Employee for such
reimbursable travel relocation expenses in excess of $5,000.
     8.2 Legal Fees and Expenses. The Company shall promptly reimburse the
Employee for legal fees and expenses incurred by the Employee in the review and
negotiation of

2



--------------------------------------------------------------------------------



 



this Agreement in an amount not to exceed $2,500, upon presentation by the
Employee of an itemized account of such fees and expenses.
     9. Indemnity. The Company shall to the extent permitted by law, indemnify
and hold the Employee harmless from costs, expense (including reasonable
attorneys fees) or liability arising out of or relating to any acts or decisions
made by the Employee in the course of his employment to the same extent the
Company indemnifies and holds harmless other officers and directors of the
Company in accordance with the Company’s established policies. The Company
agrees to continuously maintain Directors and Officers Liability Insurance with
reasonable limits of coverage and to include the Employee within said coverage.
     10. Termination. This Agreement shall terminate on the third anniversary
date of the Commencement Date, unless renewed pursuant to paragraph 1 above or
sooner pursuant to any of the following:
     10.1 Death. This Agreement shall terminate upon the Employee’s death. The
Company shall pay the Employee’s estate (i) on the date it would have been
payable to Employee any unpaid Base Salary earned prior to the date of
Employee’s death, (ii) within 30 days of the conclusion of the quarter following
Employee’s death, any unpaid Bonus prorated to the date of Employee’s death, and
(iii) any unpaid reimbursements due Employee for expenses incurred by the
Employee prior to Employee’s death, upon receipt from the Employee’s personal
representative of receipts therefore. Any options that have not vested as of the
date of Employee’s death shall terminate on the date of Employee’s death.
     10.2 Disability. If, as a result of the Employee’s incapacity due to
physical or mental illness, he shall have been absent from the full time
performance of substantially all of his material duties with the Company for 90
consecutive days or 180 days total within any 12-month period, his employment
may be terminated by the Company for “Disability.” Termination shall occur
30 days after a notice of a written termination is delivered to Employee by the
Company (the “Effective Date of Termination”). The Company shall pay the
Employee (i) on the date it would have been payable to Employee, any unpaid Base
Salary earned prior to the date of Employee’s Effective Date of Termination,
(ii) within 30 days of the end of the quarter following Employee’s Effective
Date of Termination, any unpaid Bonus prorated to the Employee’s last day of
actual employment, (iii) any unpaid reimbursements due Employee for expenses
incurred by the Employee prior to Employee’s Effective Date of Termination,
pursuant to paragraph 7, and (iv) if employee is not covered by any other
comprehensive insurance, the Company will pay Employee an amount equivalent to
Employee’s COBRA payments up to 18 months following the Effective Date of
Termination or the maximum term allowable by then applicable law for coverage of
Employee and his eligible dependents. Any options that have not vested as of the
Employee’s Effective Date of Termination shall terminate on the date of
Employee’s Effective Date of Termination.
     10.3 Cause. This Agreement may be terminated by the Company at any time for
“Cause” by the delivery to Employee of a written notice of termination stating
the date of termination and the basis upon which this Agreement is being
terminated. As used in this Agreement, the term “Cause” shall include:

3



--------------------------------------------------------------------------------



 



               (i) failure, neglect or refusal to perform or observe any or all
of Employee’s material obligations (“Breach”) under this Agreement which Breach
remains uncured after written notice from the Company to the Employee and an
opportunity to correct such performance within a reasonable period of time as
determined by the Company, of at least 15 days after notice from the Company
regarding the Breach;
               (ii) conviction of Employee of any felony or other crime
involving dishonesty or moral turpitude;
               (iii) fraudulent conduct by the Employee or any act of dishonesty
in connection with the Company’s business; or
               (iv) unauthorized or unfair competition with the Company or any
of its affiliates, including the unauthorized use or disclosure of trade
secrets, confidential or proprietary business information or the substantial
breach of any material covenants.
          In the event of termination for Cause, Employee will be entitled to
such Base Salary and benefits as have accrued under this Agreement through the
date of termination, but will not be entitled to any other salary, benefits,
bonuses or other compensation after such date.
     10.4 Without Cause. This Agreement may also be terminated by Company at any
time without Cause by the delivery to Employee of a written notice of
termination not less than 30 days prior to the date of termination. Upon such
termination, Employee will be paid such Base Salary, vacation, prorated bonus
and other benefits as have been earned under this Agreement through the date of
termination (including, without limitation, the Company will pay Employee’s
COBRA payments for the earlier of the maximum term allowable by then applicable
law or the date Employee becomes covered under a different health plan, for
coverage of Employee and his eligible dependents). So long as Employee
reasonably cooperates in the transition of Employee’s duties, as determined in
the Company’s sole but reasonable discretion, Employee will be paid an amount
equivalent to his monthly Base Salary, on a monthly basis, for the remaining
term of the Agreement, or six (6) months, whichever is shorter. Employee will
receive the foregoing payment regardless of any mitigation. However, Employee
acknowledges that he has a duty to mitigate and seek other employment. If there
are more than six (6) months remaining on the term of the Agreement, and
Employee is unable to secure comparable employment during the six (6) months
following termination, the Company will continue paying Employee’s Base Salary,
on a monthly basis, for an additional six (6) months or until Employee secures
comparable employment, whichever is shorter. Failure to make reasonable efforts
to mitigate will justify cessation of the payment of the Base Salary under this
paragraph. Any options that have not vested as of the date of Employee’s
termination, shall fully vest as of the date of Employee’s termination. Except
as provided in this paragraph, Employee will not be entitled to any other
salary, benefits, bonuses or other compensation after such termination.
     10.5 By Employee. Employee may terminate this Agreement upon 30 days
written notice to the Company. The Company shall pay the Employee (i) on the
date it would have been payable to Employee, any unpaid Base Salary earned prior
to the date of Employee’s

4



--------------------------------------------------------------------------------



 



termination, and (ii) any unpaid reimbursements due Employee for expenses
incurred by the Employee prior to the date of Employee’s termination, pursuant
to paragraphs 5 and 7. Any options that have not vested as of the date of
Employee’s termination shall terminate on the date of Employee’s termination.
     10.6 Expiration of Term. If the parties do not execute a new written
agreement, upon expiration of the term of the Agreement, the employment of
Employee shall continue on the same terms and conditions (including the then
applicable compensation as provided in paragraphs 2 through 7) as provided in
this Agreement. The parties acknowledge and agree that any such employment
following the term shall be terminable “at will” for any reason, with or without
cause, pursuant to applicable Ohio law.
     11. Assignment.
     11.1 No Assignment by Employee. This Agreement may not be assigned by
Employee.
     11.2 This Agreement may be assigned by the Company provided that the
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform under this
Agreement in the same manner and to the same extent that the Company would be
required to perform as if no such succession had taken place.
     12. Confidential Information.
     12.1 Confidential Information. During the term of this Agreement and
thereafter, the Employee shall not, except as may be required to perform his
duties hereunder or as required by applicable law or court order, disclose to
others for use, whether directly or indirectly, any Confidential Information
regarding the Company. “Confidential Information” shall mean information about
the Company, its subsidiaries and affiliates, and their respective clients and
customers that is not available to the general public and that was learned by
the Employee in the course of his employment by the Company, including, without
limitation, any data, formulae, recipes, methods, information, proprietary
knowledge, trade secrets and client and customer lists and all papers, resumes,
records and other documents containing such Confidential Information. The
Employee acknowledges that such Confidential Information is specialized, unique
in nature and of great value to the Company, and that such information gives the
Company a competitive advantage. Upon the termination of his employment, the
Employee will promptly deliver to the Company all documents, maintained in any
format, including electronic or print, (and all copies thereof) in his
possession containing any Confidential Information.
     12.2 Noncompetition. Except as otherwise provided herein, the Employee
agrees that during the term of this Agreement he will not, directly or
indirectly, without the prior written consent of the Company, provide consulting
services with or without pay, or own, manage, operate, join, control,
participate in, or be connected as a stockholder, partner, or otherwise with any
business, individual, partner, firm, corporation, or other entity which is then
in competition with the Company or any present affiliate of the Company;
provided, however, that the “beneficial ownership” by the Employee, either
individually or as a member of a “group,” as

5



--------------------------------------------------------------------------------



 



such terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934 (“Exchange Act”), of not more than 1% of the
voting stock of any corporation shall not be a violation of this Agreement.
     12.3 Right to Company Materials. The Employee agrees that all styles,
designs, recipes, lists, materials, books, files, reports, correspondence,
records, and other documents (“Company Material”) used, prepared, or made
available to the Employee, shall be and shall remain the property of the
Company. Upon the termination of his employment and/or the expiration of this
Agreement, all Company Materials shall be returned immediately to the Company,
and Employee shall not make or retain any copies thereof.
     12.4 Anti-solicitation. The Employee understands and agrees that in the
course of employment with the Company, the Employee will obtain access to and/or
acquire Company trade secrets, including Confidential Information, which are
solely the property of the Company. Therefore, to protect such trade secrets,
the Employee promises and agrees that during the term of this Agreement, and for
a period of two years thereafter, he will not influence or attempt to influence
employees, customers, franchisees, landlords, or suppliers of the Company or any
of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their employment or business to or with any individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company, or any subsidiary or affiliate of the Company.
     12.5 Injunctive Relief. It is further expressly agreed that the breach of
this paragraph would result in immediate irreparable injury which would
constitute grounds for injunctive relief in a tribunal of appropriate
jurisdiction, and the parties further consent and stipulate to the entry of
appropriate provisional injunctive relief in any appropriate tribunal having
jurisdiction over the parties.
     13. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:

         
 
  Company:   Max & Erma’s Restaurants, Inc.
4849 Evanswood Drive
Columbus, Ohio 43229
 
  Attention:   Chief Executive Officer
 
       
 
  Employee:   Michael A. Nahkunst
P.O. Box 1247
Dripping Springs, Texas 78620

     14. Amendments or Additions. No amendment or additions to this Agreement
shall be binding unless in writing and signed by both parties hereto.

6



--------------------------------------------------------------------------------



 



     15. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
     16. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.
     18. Arbitration. Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or Employee’s employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in the City of Columbus, Ohio in accordance with the laws of the
State of Ohio. This provision will not apply provisional remedies as in
connection with claims under paragraph 12, or as otherwise provided herein.
     (a) The arbitration shall be conducted in a procedurally fair manner by a
mutually agreed upon neutral arbitrator selected in accordance with the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association or if none can be mutually agreed upon, then by one
arbitrator appointed pursuant to the Rules;
     (b) The arbitration shall be conducted confidentially in accordance with
the Rules;
     (c) The arbitration fees shall be paid by the Company;
     (d) Each party shall have the right to conduct discovery including
(3) three depositions, requests for production of documents and such other
discovery as permitted under the Rules or ordered by the arbitrator;
     (e) The statute of limitations or any cause of action shall be that
prescribed by law;
     (f) The arbitrator shall have the authority to award any damages authorized
by law for the claims presented including punitive damages and shall have the
authority to award reasonable attorneys fees to the prevailing party;
     (g) The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties; and
The award shall be in writing in accordance with the Rules, and shall be subject
to judicial enforcement in accordance with Ohio law.
     19. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by

7



--------------------------------------------------------------------------------



 



the Employee and such officer as may be specifically designated by the
Committee. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio without regard to
its conflicts of law principles. All references to sections of the Exchange Act
shall be deemed also to refer to any successor provisions to such sections.
Notwithstanding anything in this Agreement to the contrary, upon and following
Employee’s death, this Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors, heirs,
distributees, devisees and legatees, as the case may be, with respect to the
payments due by the Company as set forth in paragraph 10.1 of this Agreement.
(remainder of page left intentionally blank; signature page follows)

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
on the date first indicated above.

                MAX & ERMA’S RESTAURANTS, INC.
 
       
 
       
 
  By:   /s/ Todd Barnum
 
       
 
      Todd Barnum
Chief Executive Officer
 
       
 
       
 
            EMPLOYEE:
 
       
 
       
 
      /s/ Michael A. Nahkunst
 
       
 
      michael a. nahkunst

9